Citation Nr: 1625500	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-34 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony Vieux, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to April 1991.  His decorations include the Parachutist Badge.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2016, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease and spondylolisthesis of the lumbar spine had its onset in service.

2.  The Veteran's tinnitus had its onset in service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease and spondylolisthesis of the lumbar spine was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Low Back Disability

At the Board hearing, the Veteran testified that he injured his back in service parachuting.  Further, he testified that he has had back problems since service.  The Veteran's service records show that his decorations include the Parachutist Badge.  He consistently reported at his February 2011 VA examination that he began having intermittent back pain while he was parachuting in service and it has continued to the present.  

The Veteran has a current diagnosis of degenerative joint disease and spondylolisthesis of the lumbar spine.  See February 2011 VA examination.  Post-service VA treatment records show complaints of chronic back pain and treatment for this condition with physical therapy and pain medication.  A July 2011 VA treatment record shows that he had chronic low back pain.  Further, an April 2015 VA treatment record shows that he reported having chronic lumbar spine pain secondary to parachuting and various other injuries.  It was noted that his lumbar spine pain was recurrent and he was prescribed naproxen.

Service treatment records reflect that the Veteran's onset of low back pain was due to injuring his back in September 1988.  He was diagnosed with lumbosacral strain.  In December 1989 he was involved in a motor vehicle accident and complained of lower back pain secondary to this accident.

The February 2011 VA examiner opined that the Veteran's current back disability is less likely as not to have been caused by or related to active military service.  He explained that the service treatment records contain references to the lower back on only one occasion, the December 1989 motor vehicle accident.  Further, he stated that there were no recurrent complaints or evidence of recurrent lumbar spine problems in the service treatment records.  Little weight is given to the examiner's opinion because the lack of contemporaneous medical records does not, in and of itself, render the Veteran's lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the Veteran's treatment records reflect that the onset of his degenerative joint disease and spondylolisthesis of the lumbar spine was during service and he has consistently reported having back pain since service.

The Veteran provided competent and credible testimony regarding the onset of his current back disability during service.  Given that there is persuasive lay testimony demonstrating that the Veteran's degenerative joint disease and spondylolisthesis of the lumbar spine occurred in service, and the post-service medical records confirm the diagnosis of the disability and the onset of symptoms during service, the Board finds that the Veteran's condition was incurred while he was on active duty.  As such, service connection is warranted.  

Tinnitus

At the Board hearing, the Veteran testified that he began to notice ringing in his ears during service.  The post-service medical records show that the Veteran currently suffers from tinnitus.  The August 2010 VA examiner diagnosed tinnitus.  Further, an April 2015 VA treatment record shows a diagnosis of tinnitus.  Therefore, the first element of service connection is satisfied.

The Veteran reported in-service acoustic trauma secondary to live fire training and training with grenades without ear protection.  See Board hearing transcript, p. 18.  At the August 2010 VA examination, the Veteran consistently reported a history of in-service noise exposure from training exercises.  The Veteran's service records show that his military occupational specialty (MOS) was an infantryman.  Thus, noise exposure in service is conceded.  Consequently, the second element of service connection is satisfied.

Finally, regarding nexus, the August 2010 VA audiologist stated that she could not render a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  Nevertheless, the Board finds that the Veteran is competent to report such symptoms as ringing in his ears that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Further, his account of experiencing ringing in his ears since service is credible.

In light of the Veteran's in-service noise exposure and the credible history of experiencing tinnitus in service and since service, the Board finds that, when resolving all doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

Service connection for degenerative joint disease and spondylolisthesis of the lumbar spine is granted.

Service connection for tinnitus is granted.


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


